Judgment unanimously modified, on the law, and, as modified, affirmed, with costs to plaintiff, in accordance with the following memorandum: Plaintiff sus*252tained injuries when his vehicle was struck broadside by a defendant who failed to stop as required at a stop sign. Defendant pleaded guilty to violation of Vehicle and Traffic Law § 1142 (a) and concedes negligent conduct which was a proximate cause of the accident. In the ensuing action brought by plaintiff and following a jury trial, the jury awarded $4,000 in damages and found defendant to be 75% negligent. Upon our review of the record, we can find no evidence upon which the jury could have found plaintiff to be 25% negligent. The judgment is modified by deleting the sum of $3,000 and inserting in place thereof the sum of $4,000. (Appeal from judgment of Supreme Court, Erie County, NeMoyer, J.—negligence—automobile.) Present—Callahan, J. P., Denman, Boomer, Green and Pine, JJ.